DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/05/2021 Amendments/Arguments, which directly amended claims 1, 3, 6, 10; and traversed the rejections of the claims of the 10/06/2020 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-12 are allowed.
Regarding claims 1 and 3, a system and a method for positioning underwater objects as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 5,579,285 discloses a method and a device for remotely controlling and monitoring partially autonomous manned submersibles.  The device comprises at least one manned floating vehicle which is drifting and/or autonomous and comprises at least one first one-way communication receiver with at least one first transmitter for transmitting first positioning radio signals.  Said floating vehicle comprises at least one two-way transceiver with at least one second transceiver for second messaging radio signals.  The device comprises at least one land-based two-way transceiver for communication with said second transceiver for second messaging radio signals, and said floating vehicle comprises at least one transceiver for timing and data signals.  Furthermore, said autonomous submersible comprises at least one timing and data signal transceiver compatible with said transceiver on the floating vehicle.  Said method and device are useful in the field of underwater acoustic guidance and positioning systems.
US 6,657,585 discloses a system for generating an approximate GPS position of a vehicle traveling under the surface of the water includes a tether coupled to the vehicle, floatable structures coupled to the tether at spaced-apart positions therealong, a position determination 
US 2009/0316522 discloses a communication system for obtaining predetermined information from an underwater terminal via a sonobuoy.  The system includes an underwater terminal for transmitting and receiving sound wave signals, a base station apparatus for transmitting and receiving radio wave signals, and a plurality of sonobuoys for transmitting and receiving the sound wave signals to and from the underwater terminal, and for transmitting and receiving the radio wave signals to and from the base station apparatus.
US 9,432,129 discloses a method of communicating with an underwater vehicle comprising a propulsion system for propelling the vehicle through the water.  A series of data sets are encoded and transmitted to the underwater vehicle in a series of signal bursts, and decoded at the underwater vehicle.  The propulsion system is operated in a series of thrust pulses separated by drift periods such that the propulsion system operates at a relatively high rate during the thrust pulses and at a relatively low (or zero) rate during the drift periods.  The drift periods are timed such that each signal burst arrives at the underwater vehicle during a drift period and not during a thrust pulse.  The method may be performed with a single vehicle or a plurality of underwater vehicles.  The encoded data signals are broadcast simultaneously to the underwater vehicles in the series of signal bursts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646